 Case: 2:19-cv-00079-DDN Doc. #: 35 Filed: 08/18/20 Page: 1 of 5 PageID #: 442




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                               NORTHERN DIVISION

LEWIS COUNTY RURAL ELECTRIC                      )
COOPERATIVE ASSOCIATION,                         )
                                                 )
           Plaintiff,                            )
                                                 )
      v.                                         )           No. 2:19 CV 79 DDN
                                                 )
INTERNATIONAL BROTHERHOOD                        )
OF ELECTRICAL WORKERS,                           )
LOCAL UNION NO. 2,                               )
                                                 )
           Defendant.                            )

                                       MEMORANDUM
       This action is before the Court on the motion of defendant International Brotherhood of
Electrical Workers, Local Union No. 2 ("Union"), for summary judgment on its counterclaim to
confirm and enforce an arbitration award, and to dismiss plaintiff's complaint which seeks to vacate
the arbitration award (Doc. 18), and on the motion of plaintiff Lewis County Rural Electric
Cooperative Association ("Employer"), for summary judgment to vacate the arbitration award
(Doc. 21) and its motion to dismiss the case as moot and to vacate the decision of the arbitrator
(Doc. 31). The Court heard oral argument from the parties on May 11, 2020.
       The Court has subject matter jurisdiction over the action pursuant to Section 301(a) of the
Labor Management Relations Act, 29 U.S.C. § 185(a); the Federal Arbitration Act, 9 U.S.C. §§ 9-
13; and 28 U.S.C. §§ 1331 and 1337.        All parties have consented to the exercise of plenary
authority in this action by a United States Magistrate Judge under 28 U.S.C. § 636(c).


                                        BACKGROUND
       Plaintiff Employer alleges the following facts in its complaint. (Doc. 1.) On October 12,
2018, Union filed a grievance on behalf of Tamberly Tate ("Grievant") after her duties related to
maintaining Employer's website were transferred to the Manager of Member Services/Government
Relations, because that Manager's duties included public relations, marketing, advertising,
communications with customers, and Facebook social media administration. (Id. at 3-4.)

                                                 1
 Case: 2:19-cv-00079-DDN Doc. #: 35 Filed: 08/18/20 Page: 2 of 5 PageID #: 443




Previously, the “Rural Missouri” newsletter duties were shifted from the Grievant to the same
manager and no grievance was filed. (Id. at 4.)
        On October 28, 2018, a letter sent by Employer's General Manager/CEO to Union denied
the grievance. (Id. at 5.) On May 8, 2019, an arbitration hearing was held in the matter. (Id.) On
July 10, 2019, the Arbitrator issued an Opinion and Award, which ruled for Union. A copy of the
Award is attached to the Complaint as Exhibit A. (Id.) Plaintiff Employer claims the Arbitration
Award should be vacated and set aside for the following reasons:
        a.      The Arbitrator’s Award does not draw its essence from the lawful
                provisions of the Contract, in that the Arbitrator failed to follow the specific
                clauses bargained by the parties and contained in the Contract and, rather,
                added and followed an “implied” clause which was not bargained by the
                parties and does not exist in the Contract.

        b.       The Arbitrator exceeded his powers by going beyond the limits of his
                authority contained in the Contract.

        c.      The Arbitrator instilled his own personal standards of industrial justice.

(Doc. 1 at 6-7.)
        On November 26, 2019, defendant Union filed its answer and counterclaim to enforce the
Arbitration Award against Employer. (Doc. 7.) Both plaintiff (Doc. 21) and defendant (Doc. 18)
filed motions for summary judgment regarding the enforcement of the arbitration award.
        Finally, effective May 6, 2020, Grievant in this matter retired from Employer. (Doc. 31 at
2.)
                              STIPULATED ARBITRAL RECORD
        On January 23, 2020, the parties filed a Stipulated Arbitral Record of proceedings before
Arbitrator Robert Van Kalker ("A.R."). (Doc. 17.) The parties' arbitration arose under the
Collective Bargaining Agreement ("CBA"), relevant provisions III and IV, dated November 9,
2017. (Id. at 3-5.) In the arbitration hearing, held on May 8, 2019, the parties stipulated that the
grievance was properly before the arbitrator and that prior grievance steps required by the CBA
were either performed or were waived by the parties. (Id.) The dispute was deemed submitted and
the record closed on June 21, 2019. (Id. at 4.) The following is the Union grievance dated 10/12/18,
giving rise to this arbitration:
        (a) Nature of Grievance: Duties of bargaining unit work is being done by non-
        bargaining unit employee.


                                                   2
 Case: 2:19-cv-00079-DDN Doc. #: 35 Filed: 08/18/20 Page: 3 of 5 PageID #: 444




        (b) Working Condition or Contract Clause at Issue: Non-bargaining unit employee
        . . . has been told to take over duties being performed by bargaining unit employee
        [Grievant], the duty consisted of administration of [Employer’s] website.

        (c) Remedy Requested: [Grievant] requests to remain administrator of
        [Employer’s] website, to continue to perform updates, format changes, and all other
        duties that she has been performing concerning website, which she has done for the
        last 15+ years.

(Id. at 5.)
        Grievant began employment with Employer on March 16, 1988, and has held various
bargaining unit positions with Employer, such as administrative assistant, cashier, and accounts
receivable/billing clerk. (Id. at 6.) In early 2002, when Grievant was an administrative assistant,
the then Chief Executive Officer of Employer requested that Grievant set up a website for
Employer. (Id.) Thereafter, Grievant updated and maintained Employer's website, attended
training sessions, and continuously performed the administration of the website, until Grievant
took a leave of absence, from August 15 to October 8, 2018, during which Employer reassigned
the administration of the website. (See id.)
        The arbitrator identified the following issue for decision: "Did the Company violate the
CBA when it reassigned the administration of the Company’s website from a bargaining unit
employee to a non-bargaining unit employee; if so, what is the appropriate remedy?" (Id. at 4.)
After hearing arguments and considering closing briefs, the arbitrator found that "the
administration of the Company’s website is routinely and customarily performed by an employee
of the bargaining unit, to wit, the Grievant has performed administration of the Company’s website
since its inception in 2002." (Id. at 8.) The Arbitrator further held "it was a violation of the CBA
for the Company to reassign the administration of the Company’s website from a bargaining unit
member to a non-bargaining unit member." (Id. at 8.) Accordingly, the grievance was sustained.
The arbitrator on July 10, 2019, ruled: "The Grievant shall continue as administrator of the
Company’s website." (Id. at 10.)


                                          DISCUSSION
        This case involves judicial review of an arbitrator’s award relating to Employer reassigning
certain duties from Grievant to a non-union employee. In her grievance, Grievant requested to


                                                 3
 Case: 2:19-cv-00079-DDN Doc. #: 35 Filed: 08/18/20 Page: 4 of 5 PageID #: 445




remain the administrator of the company website, to continue to perform updates and format
changes, and all other duties that she had been performing concerning the website for more than
15 years. (Joint Ex. 2; A.R. 44.) The Arbitrator's Award sustained the grievance and stated "[t]he
Grievant shall continue as administrator of the Company’s website." (A.R. 9.)
       However, during the pendency of this case, Grievant retired from her lengthy employment
with Employer, effective May 6, 2020. Notice of her retirement was provided by Grievant to both
parties. (Doc. 31, Ex. C.) Because of her retirement, the arbitrator's award cannot be carried out
and the case has become moot. The Court declines to conduct its judicial review of the merits of
the parties' claims and finds that the Arbitration Award should be vacated.
       Both defendant Union and plaintiff Employer move for summary judgment, arguing
whether the arbitration award should be enforced or vacated. Defendant argues to enforce the
award and dismiss plaintiff's complaint, while plaintiff argues to vacate the arbitration award. On
May 8, 2020, plaintiff Employer moved to dismiss the action as moot due to the Grievant's
retirement, and to vacate the arbitration award under the legal principle of vacatur. (Doc. 31.)
       Vacatur is an equitable remedy and an established practice to be considered applied in a
federal civil case that has become moot while pending a judicial decision on the merits. See United
States v. Flute, 951 F.3d 908, 909 (8th Cir. 2020) (explaining the established practice of Vacatur)
(citing United States v. Munsingwear, Inc., 340 U.S. 36, 39-40 (1950)). Vacating a decision serves
the interests of justice when it clears the path for future litigation of the issues, when review was
prevented through happenstance at a preliminary phase of litigation. See generally Munsingwear,
Inc., 340 U.S. at 39-40. In Flute, wherein vacatur was not applied, the case presented a live
controversy at the time that court decided it, unlike here where the live controversy was
extinguished by the retirement of Grievant, mooting the arbitrator's decision and remedy of
reassigning Grievant to the subject duty "as administrator of the Company's website". See Flute,
951 F.3d at 909-10; (Doc. 17 at 9.) Further, the specific facts the arbitrator relied upon to conclude
that the website administrator work is bargaining-unit work were specific to the Grievant's
employment circumstances. (Doc. 17 at 5-7.)
       In Murphy v. Hunt, although factually dissimilar, the United States Supreme Court found
it clear that pretrial bail was moot upon conviction, because the question was no longer live and
even a favorable decision would not have entitled Hunt to bail. 455 U.S. 478, 481-82. (1982).
Likewise here, even a favorable decision by this Court would not entitle Grievant to administer


                                                  4
 Case: 2:19-cv-00079-DDN Doc. #: 35 Filed: 08/18/20 Page: 5 of 5 PageID #: 446




the Company website since her retirement. In Clinchfield Coal Company v. District 28, United
Mine Workers of America, a factually more similar case, an arbitrator decreed that the employer
could not send coal to a non-union coal preparation plant and the employer filed an action to vacate
the decision of the arbitrator. 45 F.Supp.2d 513 (W.D. Va. 1998). While that case was pending,
the employer’s coal mine in issue was permanently closed. Id. Upon notification to that court, the
case was dismissed as moot and the decision of the arbitrator was vacated, based upon the legal
principle of vacatur. Id. at 516. Cf., Sanitary Board of Charleston, West Virginia v. Pruitt, 2018
WL 1582730 at *6-7 (S.D. W. Va. 2018).


                                         CONCLUSION
       For the reasons stated above, plaintiff's motion to dismiss the action as moot and to vacate
the Arbitrator's Award is sustained. The motion of plaintiff for summary judgment is denied as
moot. The motion of defendant for summary judgment on its counterclaim is denied as moot.
       An appropriate Judgement Order is issued herewith.




                                                      /s/ David D. Noce      l
                                              UNITED STATES MAGISTRATE JUDGE

Signed on August 18, 2020.




                                                 5
